DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 3, 5, 7, 9-10, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thuilliez (US 2017/0233556) (of record) and Tanaka (US 3,597,303).

Regarding claim 1, Thuilliez discloses a bicycle-tire reinforcing ply comprising a fabric that comprises polyvinyl alcohol-series fiber yarns ([0001]-[0002], [0028], [0050]), wherein each of the yarns includes a plurality of single fibers having an average fiber diameter of less than 30 µm ([0044]), which falls within and overlaps with the claimed range of 45 µm or smaller. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the average fiber diameter.
However, Thuilliez does not expressly recite that the reinforcing ply comprises a woven fabric. 
Tanaka teaches a radial-ply pneumatic tire cover which possesses concurrently improved properties such as high speed quality, wear resistance, cornering characteristics, road-holding characteristics, qualitative re-productibility, etc. (Col. 1 lines 26-30), wherein the improved radial-ply pneumatic tire cover has a breaker comprising cords made of yarns from polyvinyl alcohol (“PVA”) (Col. 1 lines 13-15). More particularly, the invention relates to radial-ply pneumatic tire cover in which the cords are disposed between carcass and tread band, substantially in parallel with the equatorial direction of the tire, and furthermore are embedded in the rubber (Col. 1 lines 31-35). Tanaka teaches that the cords may be provided as a woven cord fabric as well (Col. 8 lines 26-33). In other words, Tanaka teaches a radial-ply pneumatic tire cover with cords disposed substantially parallel with the equatorial direction of the tire and furthermore embedded in rubber, but where the cords may also be used as a cord fabric (i.e. woven). Thuilliez also discloses a radial belt ply comprising cords arranged substantially in parallel. Furthermore, Tanaka teaches that the cords are treated with an adhesive in the form of aqueous emulsion and dried (Col. 6 lines 16-18). In other words, the cords are provided with a “sheath”, similar to Thuilliez. Although Tanaka teaches a car radial-ply pneumatic tire cover, Tanaka also teaches that conventional PVA yarns are used for light-load tires, such as for bicycles (Col. 3 lines 6-10). One of ordinary skill in the art would readily recognize that if the disclosed PVA yarns may be used in a heavier load car tire for the aforementioned advantages of high speed quality, wear resistance, cornering characteristics, road-holding characteristics, qualitative re-productibility, etc., then the conventional use of such a PVA yarn in a lighter load bicycle would also exhibit the same advantages. Thuilliez also discloses that the tire may be used in passenger type motor vehicles, bicycles etc. In other words, the use of the tire in a passenger tire is known to be interchangeable with use as a bicycle tire. Case law holds that it is prima facie obvious to substitute equivalents known for the same purpose. See MPEP 2144.06. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Thuilliez so as to provide that the reinforcing ply comprises a woven fabric of PVA so as to achieve the aforementioned advantages as taught by Tanaka and because it is known in the tire art that a radial-ply tire cover having a breaker with PVA cords may have the cords substantially parallel with the equatorial direction of the tire and thereby each other, as well as being provided as a woven fabric, as taught by Tanaka. 

Regarding claim 3, Thuilliez further discloses that both a first surface and a second surface of the woven fabric are each provided with a vulcanizable elastomer matrix (i.e. vulcanized rubber) ([0087], [0124]). While modified Thuilliez does not expressly recite that the vulcanized rubbers that are heated under pressure to give a specimen having a thickness of 2 mm and a maximum load of 13 N or greater in a penetration test, case law holds that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01. In this case, modified Thuilliez discloses the claimed structure of both a first surface and a second surface of the woven fabric each provided with a vulcanizable elastomer matrix (i.e. vulcanized rubber), thereby the vulcanized rubbers disclosed by modified Thuilliez are capable of having a thickness of 2 mm and a maximum load of 13 N or greater in a penetration test. 

Regarding claims 5 and 7, Tanaka further teaches that tire cords are normally used as cord fabric, but that the specific weaving conditions and structure of the cord fabric considerably vary depending on the manner of tire formation and also for each maker (Col. 8 lines 26-29). Case law holds that it is prima facie obvious to substitute equivalents known for the same purpose. See MPEP 2144.06. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Thuilliez in order to provide that the woven fabric may be a cord fabric layer or a plain weave fabric as is generally known in the substantially similar tire art, as well as for the advantages as discussed above in claim 1, as taught by Tanaka. 

Regarding claim 9, Thuilliez further discloses a bicycle tire (Fig. 1: 10) ([0028]) at least comprising: a tread part (Fig. 1: 20) provided to a ground contact surface of the bicycle tire; and a carcass part (Fig. 1: 32) provided inside the tread part (Fig. 1: 20), wherein the bicycle tire comprises the bicycle-tire reinforcing ply (Fig. 1: 15), as discussed above in claim 1, in a position between the tread part (Fig. 1: 20) and the carcass part (Fig. 1: 32).

Regarding claim 10, Tanaka further teaches that the polyvinyl alcohol-series fiber yarns have a fiber tenacity of not less than 8 g/d (i.e. 8 g/d / 1.1325 = 7.06 cN/dtex) (Col. 3 lines 34-39; Col. 5 lines 25-75; Col. 6 lines 1-71), which falls within and overlaps with the claimed range of 7 cN/dtex or higher. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the fiber tenacity of the polyvinyl alcohol-series fiber yarns. The yarns are required to exhibit a low extensibility within a specified range in accordance with the subject invention, wherein this elongation requisite is inseparable from the tenacity requisite, which are also correlated with the twisting conditions, all being critical for achieving the objects of this invention (Col. 5 lines 30-40), and wherein the tenacity may be adjusted to be optimum if other properties are varied (Col. 5 lines 56-60). In other words, the fiber tenacity is a result-effective variable that may be optimized and that is critical to the functionality and operation of the disclosed invention. Moreover, it is important to provide the tenacity in the aforementioned range so as to provide adequate impact strength, avoid excessive tread wear, and suitably perform drawing and heat treating (Col. 5 lines 25-75; Col. 6 lines 1-71). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Thuilliez in order to provide the fiber tenacity of the polyvinyl alcohol-series fibers in the aforementioned range for the advantages discussed above as taught by Tanaka, and because it is known in the tire art that fiber tenacity of PVA yarns is a result-effective variable that may be optimized, as also taught by Tanaka. 

Regarding claim 12, while modified Thuilliez does not expressly recite the tensile strength of the woven fabric in a longitudinal direction or in a transversal direction, or both, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said tensile strength. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the tensile strength of the woven fabric in a longitudinal direction or in a transversal direction, or both. 

Regarding claim 13, Tanka further teaches that a PVA-series polymer constituting said polyvinyl alcohol-series fibers has an average polymerization degree calculated from a viscosity of an aqueous solution at 30°C in a range not less than 1,200 (Col. 3 lines 34-37, 68-75; Col. 4 lines 32-52), which falls within and overlaps with the claimed range of from 1,000 to 20,000. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the average polymerization degree of the PVA-series polymer constituting said polyvinyl alcohol-series fibers. The degree of polymerization of PVA is directly related to the inseparable, correlative conditions on tenacity and elongation required to the PVA yarns (Col. 4 lines 65-67). Also the correlative conditions have a significant bearing on the occurrence of agglutination during vulcanization of the tire under elevated temperature and pressure (Col. 4 lines 67-70). When the degree of polymerization of PVA is less than 1,200, it is substantially impossible to impart to the PVA yarns the required tenacity and elongation concurrently, no matter how the subsequent spinning and/or drawing conditions are adjusted (Col. 4 lines 70-75). Then the cords exhibiting the desired toughness can no more be obtained, regardless how the twisting conditions of the yarn are varied (Col. 4 line 75; Col. 5 lines 1-2). Furthermore the objectionable effect of agglutination during the vulcanization of the tire becomes more or less inevitable (Col. 5 lines 2-4). In extreme cases, the function of the tire cords is entirely lost (Col. 5 lines 4-6). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Thuilliez in order to provide the average polymerization degree of the PVA-series polymer constituting said polyvinyl alcohol-series fibers in the aforementioned range for the advantages discussed above as taught by Tanaka. 

Claims 2, 4, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thuilliez (US 2017/0233556) (of record) and Tanaka (US 3,597,303) as applied to claim 1 above, and further in view of Renken et al. (US 2014/0120791) (of record).

Regarding claim 2, while modified Thuilliez does not expressly recite the basis weight of the woven fabric, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said basis weight. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the basis weight of the woven fabric. 
Nevertheless, even if one of ordinary skill in the art would not have found it obvious to optimize the basis weight of the woven fabric, Renken teaches a layer for reinforcement for tires comprising an elastomer and fabric ([0049], [0057]), wherein the fabric may be a woven fabric or unidirectional fabric ([0052]), and wherein the fabric has a basis weight of from 64 to 740 g/m2 ([0053]), which falls within and overlaps with the claimed range of at least 100 g/m2. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the basis weight of the woven fabric. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Thuilliez in order to provide the basis weight of the woven fabric in the aforementioned range as is generally known in the similar art, as taught by Renken. 

Regarding claim 4, Thuilliez further discloses that both a first surface and a second surface of the woven fabric are each provided with a vulcanizable elastomer matrix (i.e. vulcanized rubber) ([0087], [0124]). While modified Thuilliez does not expressly recite that the vulcanized rubbers that are heated under pressure to give a specimen having a thickness of 2 mm and a maximum load of 13 N or greater in a penetration test, case law holds that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01. In this case, modified Thuilliez discloses the claimed structure of both a first surface and a second surface of the woven fabric each provided with a vulcanizable elastomer matrix (i.e. vulcanized rubber), thereby the vulcanized rubbers disclosed by modified Thuilliez are capable of having a thickness of 2 mm and a maximum load of 13 N or greater in a penetration test.

Regarding claims 6 and 8, Tanaka further teaches that tire cords are normally used as cord fabric, but that the specific weaving conditions and structure of the cord fabric considerably vary depending on the manner of tire formation and also for each maker (Col. 8 lines 26-29). Case law holds that it is prima facie obvious to substitute equivalents known for the same purpose. See MPEP 2144.06. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Thuilliez in order to provide that the woven fabric may be a cord fabric layer or a plain weave fabric as is generally known in the substantially similar tire art, as well as for the advantages as discussed above in claim 1, as taught by Tanaka.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thuilliez (US 2017/0233556) (of record) and Tanaka (US 3,597,303) as applied to claim 1 above, and further in view of Saito et al. (US 4,261,393) (of record).

Regarding claim 11, while modified Thuilliez does not expressly recite the warp density of the woven fabric, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said warp density. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the warp density of the woven fabric. 
Nevertheless, even if one of ordinary skill in the art would not have found it obvious to optimize the warp density of the woven fabric, Saito teaches that it is generally known and widely used to provide tire reinforcements with cord fabrics having a warp density of not less than 20 cords per 5 cm (i.e. approximately 10 yarns/2.5 cm) (Col. 1 lines 11-18), which falls within and overlaps with the claimed range of 40 yarns/2.54 cm or greater. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the warp density of the woven fabric. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Thuilliez in order to provide the warp density of the woven fabric in the aforementioned range as is generally known and widely used in the tire art, as taught by Saito. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 05/13/2022 have been fully considered but they are not persuasive. 
On pages 6-8 Applicant argues that because Thuilliez discloses cords oriented in parallel to one another that it cannot be modified to be a woven fabric without destroying the operable function of the reinforcing elements in the radial belt ply. Applicant further argues that the reinforcing elements are sheathed in a self-adhesive thermoplastic polymer that would impede weaving and provide a deterrent to even be considered a woven fabric. The examiner refers to the detailed rejection above wherein Tanaka teaches a radial belt ply that also comprises cords in parallel, but that may be woven as well, wherein the cords are also provided with a self-adhesive sheath. 
On pages 9-11 Applicant argues that there would be no motivation to select a PVA-series fiber from the vast disclosure of reinforcing threads to enhance puncture resistance. In particular, Applicant points to the preferred embodiment in Thuilliez of a metallic reinforcing thread, as well as the list of approximately 16 textile threads recited, including PVA. While Thuilliez may teach that metallic reinforcing threads are preferable, this is merely a preferable example and does not explicitly limit the disclosure to such a limitation. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. It is also well settled that an applied reference may be relied upon for all that it would have reasonably suggested to one of the ordinary skill in the art, including not only preferred embodiments, but less preferred and even non-preferred. See MPEP 2123. Furthermore, while Thuilliez may state that metallic reinforcing threads may be preferential ([0048]), Thuilliez also states that textile threads are another preferential embodiment, and by way of example mention is especially made of PVA ([0050]). Moreover, the examiner notes that it need not be shown why a person of ordinary skill in the art would have considered PVA out of the genus of thread materials provided because Thuilliez already explicitly discloses that PVA may be used. Further, the listing disclosed by Thuilliez represents a finite number of materials to choose from, which includes PVA. Absent unexpected results, case law holds that when there is a finite number of identified and predictable solutions, a person of ordinary skill has good reason to pursue known options with his or her technical grasp. See MPEP 2144.04(II)(B). 
On pages 11-13 Applicant argues unexpected results for the use of PVA. The examiner again notes that Thuilliez expressly recites that PVA may be used, and thus it is known in the art to use PVA cords in tire plies. Furthermore, any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. See MPEP 716.02. The burden is on Applicant to establish that the results are unexpected and significant. The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." See MPEP 716.02(b). Applicant has the burden of explaining any data they proffer as evidence of non-obviousness. See MPEP 716.02(b)(II). Moreover, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. See MPEP 715.02(d). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. See MPEP 716.02(d)(II). Applicant points to Table 1 and states that Example 1 of Vinylon (PVA) displayed a higher maximum load (and presumably thereby a higher puncture resistance) in a plain weave fabric than the comparative examples 1 and 3 of Vectran (liquid-crystal polymer) and nylon, and that Example 2 of Vinylon (PVA) displayed a higher maximum load in a cord weave than the comparative example 2 of Vectran (liquid-crystal polymer). The examiner again notes that both Thuilliez and Tanaka disclose PVA, thus the comparison with liquid-crystal polymer and nylon is moot to the prior art of record. Moreover, the examiner notes that there are various other properties of the examples and comparative examples in Table 1 which were not discussed (i.e. fiber tenacity, average single fiber diameter, warp density, longitudinal tensile strength, basis weight, and thickness). Applicant merely stated that Vinylon with certain fabric weaves displayed better results in maximum load than comparative examples, wherein it is unclear if the material and fabric weave alone affect the maximum load or if a combination of all features do. Thus it cannot be determined if the results are unexpected without further explanation into the results of Table 1. In other words, more explanation is required than to merely state examples 1 and 2 displayed higher maximum loads than the comparative examples and are therefore enhancement in puncture resistance could not have been predicted based on the cited art of record. 
In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references so as to improve puncture resistance, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, while Applicant’s claimed invention may use PVA cords with the claimed diameter in a woven fabric for puncture resistance, Thuilliez in view of Tanaka discloses the use of PVA with a diameter overlapping with or falling within the claimed range and provided in a woven fabric for the advantages of high speed quality, wear resistance, cornering characteristics, road-holding characteristics, qualitative re-productibility, etc., as discussed in the detailed rejection above. The motivation for modifying Thuilliez and combining it with other references is not required to yield the same results or even advantages as those claimed by Applicant’s invention.
Moreover, in response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., puncture resistance) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
On page 14 of the Remarks, Applicant argues that Thuilliez discloses a thread covered with a sheath of thermoplastic polymer, and that to the extent that Saito is cited for disclosing a woven fabric warp density, there is no suggestion of such density with the sheathed fiber of Thuilliez.  The examiner notes that warp density refers to the total number of warp yarns in a certain area (i.e. yarns per cm). Applicant merely argues that the thread covered with a sheath in Thuilliez would not be modified with a teaching of warp density in a woven fabric used in a tire known in the art without further explanation as to why the inclusion of a sheath on the thread would affect the warp density of the modified references. Applicant is invited to provide further explanation, however, as it stands the argument is not found to be persuasive. Saito teaches that it is generally known and widely used to provide tire reinforcements with cord fabrics having a warp density of not less than 20 cords per 5 cm (i.e. approximately 10 yarns/2.5 cm), thus one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Thuilliez in a manner that is generally known in the art, as discussed in the detailed rejection above. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749